Citation Nr: 0624902	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  41-01 47	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for 
headaches due to a head injury, also claimed as head/brain 
damage.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Brother




ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

These matters come before the Board of Veterans' Appeals  
(Board) on appeal from an April 2003 decision by the  
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In April 2005, the veteran and his brother testified during a 
hearing before the undersigned at the RO; a transcript of  
that hearing is of record. 

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

A review of the record reveals that in February 2003, the 
veteran underwent examination for PTSD.  Since the February 
2003 VA examination, the veteran has consistently reported 
through various personal statements and during the April 2005 
hearing that his symptoms have increased in severity.  In 
this regard, the Board notes that the veteran's VA outpatient 
treatment records from March 2003 to June 2004 reflect a 
decrease in the veteran's global assessment functioning (GAF) 
scores.  Specifically in February 2003, the VA examiner 
assigned a GAF score of 57, which reflects symptoms that are 
more moderate or reveal moderate difficulty in social, 
occupational, or school functioning.  The veteran's VA 
outpatient treatment records reveal that he was assigned a 
GAF score of 50 in June 2003.  Scores ranging from 41 to 50 
reflect serious symptoms or any serious impairment in social, 
occupational or school functioning.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes]. Moreover, a VA mental health note from 
July 2003 noted that that the veteran suffered from severe 
PTSD and assigned a GAF score of 50.  A mental health note 
from May 2004 also assigned the veteran a GAF score of 50.  

Additionally, during the veteran's February 2003 VA 
examination the examiner recommended that the veteran undergo 
neuropsychological assessment to determine whether he has a 
cognitive disorder.  It is unclear from the veteran's VA 
outpatient treatment records whether this assessment was 
completed. 

Furthermore, the Board notes that the veteran's VA outpatient 
records reveal that he had problems having a coherent 
conversation because he would repeat himself, forget the 
topic of conversation, lose concentration and appear to fall 
asleep during conversations.  Additionally, during the April 
2005 hearing the veteran's brother reported that the veteran 
did not maintain his personal hygiene.   For these reasons 
the Board finds that the veteran's February 2003 VA 
examination report does not contain sufficient findings to 
evaluate the current severity of the veteran's PTSD for which 
a higher rating is sought.  

The Board also finds that another examination would be useful 
in assessing the severity of the veteran's headaches.  The 
VCAA requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d). 
The Board notes that the most recent examination was 
conducted almost eight years ago in February 1998. During the 
hearing held in April 2005, the veteran testified that his 
headaches had increased in severity since that time.  In this 
regard, the Board notes that a September 2003 from Tuomey 
Medical Center indicated that he veteran had synocopal 
episode.  The veteran's VA medical records reveal that in 
December 2003 he had another synocopal episode.   For these 
reasons, the Board concludes that another VA neurological 
examination is required.  

Since the Board has determined that current medical 
examinations are necessary in the instant case, the veteran 
is hereby informed that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken. At (b) it 
is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit, which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.

Ongoing medical records should also be obtained. 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's current medical treatment 
records, to include his records pertaining 
to his scheduled neuropsychological 
assessment.  VA will make as many requests 
as are necessary to obtain relevant 
records from a Federal department or 
agency.  VA will end its efforts to obtain 
records from a Federal department or 
agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile. Cases in which VA may 
conclude that no further efforts are 
required include those in which the 
Federal department or agency advises VA 
that the requested records do not exist or 
the custodian does not have them. 38 
C.F.R. § 3.159.

2.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination to determine the severity of 
his PTSD.  Send the claims folder to the 
examiner for review.  The examiner should 
review the pertinent information in the 
claims folder.  The examiner should 
identify all symptoms and functional 
impairment due to the veteran's 
psychiatric condition.  The examiner 
should provide a global assessment of 
functioning score based on the veteran's 
PTSD.  The supporting rationale for all 
opinions expressed should also be 
provided. 

3.  The RO should schedule the veteran for 
a VA examination to determine the current 
severity of the service-connected 
headaches.  All indicated tests must be 
conducted.  The claims folder must be made 
available to and be reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the current severity of the service-
connected headaches in terms of the 
applicable rating criteria.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case, and an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



